Proceeding pursuant to CPLR article 78, inter alia, to review a determination of respondent Vocational Education and Extension Board, dated September 19, 1978, and made after a hearing, which found petitioner guilty of certain misconduct and dismissed him from his employment. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination is supported by substantial evidence in the record and the penalty of dismissal is not so disproportionate to the offense, in the light of all the circumstances, as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222, 233). Lazer, J. P., Gulotta, Cohalan and Gibbons, JJ., concur.